OPINION
PER CURIAM.
This appeal is from the affirmance by the superior court of an Alaska Workers’ Compensation Board (Board) decision denying benefits to Paul Grainger (Grainger). Grainger sought benefits following a heart attack that had its onset while Grainger was on the job. He claims that job stress either caused or aggravated a pre-existing condition that caused the heart attack.
We REVERSE and REMAND the case to the superior court with instructions to remand it to the Board for reconsideration in light of our decisions in Wade v. Anchorage School District, 741 P.2d 634 (Alaska 1987), and Fox v. Alascom, 718 P.2d 977 (Alaska 1986). The Board may take such additional evidence it deems necessary for a proper resolution of the issues raised.1

. In response to the dissent, we observe the following. Employment is a legal cause in a disability if it is a “substantial factor” in bringing about the harm. Ketchikan Gateway Borough v. Saling, 604 P.2d 590, 597-98 (Alaska 1979). Dr. Stewart did not testify that job related stress was or was not a "substantial factor” in bringing about the final result. Dr. Stewart’s testimony was that there was insufficient evidence or documentation in his records regarding environmental or physical or emotional stress:
Q. You have no information one way or the other; is that correct?
A. Yes, that is correct.
Second, although the dissent describes Dr. Stewart as one who the Board could regard as *1356thoroughly familiar with Grainger's case, Dr. Stewart’s records described Grainger as being a "fireman," "electrician,” “lineman,” "pump station controller” and "foreman,” when Grainger in fact was a powerhouse operator. His records showed that Grainger was at rest in the evening when he had the onset of his heart attack, although Grainger was in fact on the job. Dr. Stewart had only a vague memory of talking to Grainger about his job, and although he recalls that Grainger brought up stress Grainger felt on his job, Dr. Stewart remembered none of the details. Assuming that it is permissible for this court to speculate on how the Board “could” regard Dr. Stewart, the dissent's conclusion appears unsupported by the record.